Citation Nr: 1826349	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-07 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for melanoma.

2. Entitlement to an initial, increased (compensable) disability rating for service-connected bilateral hearing loss.

3. Entitlement to an initial disability rating in excess of 10 percent for arthritis of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Army from February 8, 1972 to January 30, 1974, from July 28, 1991 to May 1, 1992, from May 1, 1995 to August 31, 1995, from March 28, 1996 to July 25, 1996, from October 22, 1996 to April 18, 1997, from August 17, 2000 to April 13, 2001, from March 17, 2003 to July 16, 2004, and from May 9, 2005 to September 30, 2005.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of reopening of the claim for service connection for a back disability has been raised by the record in a March 17, 2014, statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the current disability ratings assigned for his service-connected bilateral hearing loss and left knee arthritis do not contemplate the full extent of his service-connected disability.

In regard to both issues, the record shows that the Veteran's most recent VA examinations were in April 2013.  As the current VA examinations are nearly five years old, updated VA examinations must be conducted for a report on the current severity of the Veteran's disabilities.

With respect to the claim for service connection for melanoma, relevant treatment records have not been obtained.  In his February 2011 notice of disagreement, the Veteran reported that he had his first mole removed by a German doctor in May 1992.  He also had a melanoma removed from his right upper arm by a private dermatologist at the University of Virginia (UVA) in Charlottesville in approximately December 2002 or early 2003.  These records must be obtained on remand.

Further, the Veteran has asserted that his melanoma was caused by sun exposure during service, exposure to winter conditions in Germany from 1972 to 1974, as well as by environmental exposures in Southwest Asia, to include from burning oil wells and burn pits.  On examination in April 2013, the examiner opined that the Veteran's melanoma was likely not caused by or the result of service - asserting that it would be "pure speculation to state that it is the sun exposure during active duty time that led to the veteran's melanoma, versus lifetime exposure, among other risk factors (genetics, skin phenotype, etc....)."  However, no opinion was provided regarding the other exposures claimed by the Veteran.  As such, remand is required for an addendum medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Board finds that adjudication of the claims is not proper at this time.  Therefore, although the Board sincerely regrets the delay, these claims must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from March 2018 forward. 

2.  Make arrangements to obtain the Veteran's treatment records concerning the removal of a mole by a German doctor in May 1992, and the removal of melanoma on his right upper arm by a private dermatologist at UVA in Charlottesville in approximately December 2002 or early 2003.  

3.  After receipt of records, schedule the Veteran for an appropriate VA examination to determine the current severity of his bilateral hearing loss.  The claims folder should be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his left knee arthritis.  The claims folder should be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.



In the report, in addition to setting forth all other pertinent findings, the examiner must address the following:

The examiner should elicit from the Veteran the frequency, duration, and severity of flare-ups, as well as precipitating and alleviating factors. The examiner should also ask the Veteran, and document for the report, the impact of flare-ups on his functioning.  Then, the examiner should provide an estimate as to the additional loss of range of motion during flare-ups based on the above information obtained from the Veteran, as well as all medical evidence available to the examiner from the file and treatment records.  If the examiner is not able to estimate additional loss of range of motion during flare-ups, the examiner should specifically explain why the above information, and particularly the Veteran's description of their severity, duration, and impact on functioning, is not sufficient to make such an estimate.

All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

5.  The case should be referred to the April 2013 VA skin examiner for a supplemental opinion.  If that examiner is not readily available, a VA opinion may be obtained by another medical professional with an appropriate background or expertise.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the supplemental opinion.

The examiner should provide and opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's melanoma had its clinical onset during active service or is related to any incident of service, to include exposure to winter conditions in Germany from 1972 to 1974; environmental exposures in Southwest Asia, to include from burning oil wells and burn pits; and/or exposure to sun and sunburns during service.  With respect to sun exposure, in total, the Veteran had more than six year of active duty and more than nine years of inactive duty.  

All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

6.  Finally, readjudicate the appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




